Per Curiam:

On May 2, 1967, the State Board of Law Examiners filed an accusation in disbarment against Milford M. Magee. On June 10,1967, the accused filed his answer to the accusation, denying the allegations thereof.
On June 16, 1967, the court appointed the Honorable Harry E. Miller, Hiawatha, Kansas, pursuant to K. S. A. 7-113, as a commissioner to take the evidence. On July 5, 1967, the accused, in order to prevent further proceedings, personally surrendered his certificate to practice law in the courts of this state, and it is by order of this
COURT CONSIDERED AND ACCEPTED.
The clerk of this court is ordered and directed to mark the certificate void and to strike Milford M. Magee’s name from the roll of attorneys.
The costs heretofore accrued in this action are taxed against the accused. The accused having paid the costs thereof, this action is terminated. (K. S. A. 7-113.)